



Exhibit 10.3


Award No. [ ]


GUESS?, INC.
2004 EQUITY INCENTIVE PLAN
RESTRICTED STOCK AGREEMENT


This RESTRICTED STOCK AGREEMENT (the “Agreement”), dated as of [Grant Date] (the
“Date of Grant”), is entered into by and between GUESS?, INC., a Delaware
corporation (the “Company”), and [Grantee Name] (the “Grantee”).


RECITALS


WHEREAS, the Company maintains the Guess?, Inc. 2004 Equity Incentive Plan, as
amended (the “Plan”).


WHEREAS, the Compensation Committee of the Company’s Board of Directors (the
“Committee”) has determined to grant a restricted stock award (the “Award”) to
the Grantee under the Plan in order to increase Grantee’s participation in the
success of the Company;


NOW, THEREFORE, the parties hereto agree as follows:


1.
Definitions; Incorporation of Plan Terms. Capitalized terms used herein without
definition shall have the meanings assigned to them in the Plan. The Award and
all rights of the Grantee under this Agreement are subject to, and the Grantee
agrees to be bound by, all of the terms and conditions of the Plan, incorporated
herein by this reference. In the event of any conflict or inconsistency between
the Plan and this Award Agreement, the Plan shall govern.



2.
Grant of Restricted Stock. The Grantee shall be entitled to purchase [Total
Shares Granted] restricted shares of the Company’s common stock, par value $0.01
per share (the “Common Stock”), pursuant to the terms and conditions of this
Agreement (the “Restricted Stock”).



3.
Purchase Price. The Grantee shall pay to the Company, in cash, an aggregate
purchase price of [Total Price] (the “Purchase Price”), which amount is equal to
the aggregate amount of the par value of the Restricted Stock. Such payment of
the Purchase Price shall be made to the Company within 30 days after the date
hereof.



4.
Restricted Period. Subject to Sections 7 and 8 below, the Award shall vest and
restrictions shall lapse as to [25% of the total number of shares of the
Restricted Stock over four periods]; provided that Grantee has been continuously
employed with the Company from the date hereof through each applicable vesting
date (the “Restricted Period”). Employment or service for only a portion of the
vesting period, even if a substantial portion, will not entitle the Grantee to
any proportionate vesting or avoid or mitigate a termination of rights and
benefits upon or following a termination of employment or services as provided
in Section 7 below or under the Plan.



5.
Rights of a Shareholder. From and after the Date of Grant and for so long as the
Restricted Stock is held by or for the benefit of the Grantee, the Grantee shall
have all the rights of a shareholder of the Company with respect to the
Restricted Stock, including but





--------------------------------------------------------------------------------





not limited to the right to receive dividends, if applicable, and the right to
vote such shares.


6.
Adjustments Upon Specified Events. Upon the occurrence of certain events
relating to the Company’s Common Stock contemplated by Section 16(b) of the
Plan, the Committee will make adjustments, if appropriate, in the number and
kind of securities subject to the Award. If any adjustment is made under Section
16(b) of the Plan, the restrictions applicable to the shares of Restricted Stock
shall continue in effect with respect to any consideration or other securities
(the “Restricted Property” and, for the purposes of this Award Agreement,
“Restricted Stock” shall include “Restricted Property,” unless the context
otherwise requires) received in respect of such Restricted Stock. Such
Restricted Property shall vest at such times in such proportion as the shares of
Restricted Stock to which the Restricted Property is attributable. To the extent
that the Restricted Property includes any cash (other than regular cash
dividends provided for in Section 5 hereof), such cash shall be invested,
pursuant to policies established by the Committee, in interest bearing,
FDIC‑insured (subject to applicable insurance limits) deposits of a depository
institution selected by the Committee, the earnings on which shall be added to
and become a part of the Restricted Property.



7.
Effect of Cessation of Employment.



A.
Forfeiture After Certain Events. Unless the Committee determines otherwise in
its sole discretion, if the employment of the Grantee by the Company, a Parent
or a Subsidiary shall terminate for any reason, whether with or without cause,
voluntarily or involuntarily, any of the shares of the Restricted Stock that
remain subject to the Restricted Period on the date of the Grantee’s termination
of employment shall be forfeited.

B.
Return of Shares; Refund of Purchase Price. Upon the occurrence of any
forfeiture of shares of Restricted Stock hereunder, such unvested, forfeited
shares and related Restricted Property shall be automatically transferred to the
Company, without any other action by the Grantee, or the Grantee’s beneficiary
or personal representative, as the case may be, and the Company shall refund the
Purchase Price to the Grantee (or the Grantee’s beneficiary or personal
representative); no additional consideration shall be paid by the Company with
respect to such transfer. No interest shall be credited with respect to nor
shall any other adjustments be made to the Purchase Price for fluctuations in
the fair market value of the Common Stock either before or after the transfer
date. The Company may exercise its powers under Section 10(D) hereof and take
any other action necessary or advisable to evidence such transfer. The Grantee,
or the Grantee’s beneficiary or personal representative, as the case may be,
shall deliver any additional documents of transfer that the Company may request
to confirm the transfer of such unvested, forfeited shares and related
Restricted Property to the Company.

8.
Change in Control. Notwithstanding anything provided in Section 17 of the Plan
to the contrary, in the event of a Change in Control and except as the Committee
(as constituted immediately prior to such Change in Control) may otherwise
determine in its sole



2

--------------------------------------------------------------------------------





discretion, the Restricted Period shall lapse with respect to all of the shares
of Restricted Stock and shall thereon become fully vested.


9.
Restrictions on Transfer. Prior to the lapse of the Restricted Period, neither
the Restricted Stock, nor any interest therein, amount payable in respect
thereof or Restricted Property shall be sold, transferred, pledged, hypothecated
or otherwise disposed of by the Grantee; provided, however, that such transfer
restrictions shall not apply to (i) transfers to the Company or (ii) transfers
by will or descent and distribution. Grantee agrees that the Restricted Stock
will not be sold or otherwise disposed of in any manner that would constitute a
violation of any applicable federal or state securities laws.



10.
Stock Certificates.



A.
Book Entry Form. The Company shall, in its discretion, issue the shares of
Restricted Stock subject to the Award either: (i) in certificate form as
provided in Section 10(B) below; or (ii) in book entry form, registered in the
name of the Grantee with notations regarding the applicable restrictions on
transfer imposed under this Agreement.



B.
Certificates to be Held by Company; Legend. Any certificates representing shares
of Restricted Stock that may be delivered to the Grantee by the Company prior to
the lapse of restrictions shall be immediately redelivered by the Grantee to the
Company to be held by the Company until the restrictions on such shares shall
have lapsed and the shares shall thereby have become vested or the shares
represented thereby have been forfeited hereunder. Such certificates shall bear
the following legend:



“The ownership of this certificate and the shares of stock evidenced hereby and
any interest therein are subject to substantial restrictions on transfer under
an Agreement entered into between the registered owner and Guess?, Inc. A copy
of such Agreement is on file in the office of the Secretary of Guess?, Inc.”
C.
Delivery of Shares Upon Lapse of Restricted Period. Promptly after the lapse of
the Restricted Period as to any shares of Restricted Stock pursuant to Sections
4 or 8 and the satisfaction of any and all related tax withholding obligations
pursuant to Section 11, the Company shall, as applicable, either remove the
notations on any shares of Restricted Stock issued in book entry form which have
vested or deliver to the Grantee a certificate or certificates evidencing the
number of shares of Restricted Stock which have vested (or, in either case, such
lesser number of shares as may be permitted pursuant to Section 11). The Grantee
(or the Beneficiary or Personal Representative of the Grantee in the event of
the Grantee’s death or incapacity, as the case may be) shall deliver to the
Company any representations or other documents or assurances as the Company may
deem necessary or reasonably desirable to ensure compliance with all applicable
legal and regulatory requirements. The shares so delivered shall no longer be
restricted shares hereunder.



D.
Stock Power; Power of Attorney. Concurrent with the execution and delivery of
this Agreement, the Grantee shall deliver to the Company an executed stock power
in the form attached hereto as Exhibit A, in blank, with respect to the



3

--------------------------------------------------------------------------------





Restricted Stock. The Grantee, by acceptance of the Award, shall be deemed to
appoint, and does so appoint by execution of this Agreement, the Company and
each of its authorized representatives as the Grantee’s attorney(s) in fact to
effect any transfer of unvested, forfeited shares (or shares otherwise
reacquired by the Company hereunder) to the Company as may be required pursuant
to the Plan or this Agreement and to execute such documents as the Company or
such representatives deem necessary or advisable in connection with any such
transfer.


E.
Postponement of Issuance. Notwithstanding any other provisions of this
Agreement, the issuance or delivery of any shares of Common Stock (whether
subject to restrictions or unrestricted) may be postponed for such period as may
be required to comply with applicable requirements of any national securities
exchange or any requirements under any law or regulation applicable to the
issuance or delivery of such shares. The Company shall not be obligated to issue
or deliver any shares of Stock if the issuance or delivery thereof shall
constitute a violation of any provision of any law or of any regulation of any
governmental authority or any national securities exchange.



11.
Withholding of Tax. The Company shall reasonably determine the amount of any
federal, state, local or other income, employment, or other taxes which the
Company or any of its affiliates may reasonably be obligated to withhold with
respect to the grant, vesting, making of an election under Section 83(b) of the
Internal Revenue Code of 1986, as amended (the “Code”), or other event with
respect to the Restricted Stock. The Company may, in its sole discretion,
withhold and/or reacquire a sufficient number of shares of Restricted Stock in
connection with the vesting of such shares at their then Fair Market Value
(determined either as of the date of such withholding or as of the immediately
preceding trading day, as determined by the Company in its discretion) to
satisfy the amount of any such withholding obligations that arise with respect
to the vesting of such shares. The Company may take such action(s) without
notice to the Grantee and shall remit to the Grantee the balance of any proceeds
from withholding and/or reacquiring such shares in excess of the amount
reasonably determined to be necessary to satisfy such withholding obligations.
The Grantee shall have no discretion as to the satisfaction of tax withholding
obligations in such manner. If, however, the Grantee makes an election under
Section 83(b) of the Code with respect to the Restricted Stock, if any other
withholding event occurs with respect to the Restricted Stock other than the
vesting of such stock, or if the Company for any reason does not satisfy the
withholding obligations with respect to the vesting of the Restricted Stock as
provided above in this Section 11, the Company shall be entitled to require a
cash payment by or on behalf of the Grantee and/or to deduct from other
compensation payable to the Grantee the amount of any such withholding
obligations.



12.
Compliance. Grantee hereby agrees to cooperate with the Company, regardless of
Grantee’s employment status with the Company, to the extent necessary for the
Company to comply with applicable state and federal laws and regulations
relating to the Restricted Stock.



13.
Notices. Any notice required or permitted under this Agreement shall be deemed
given when personally delivered, or when deposited in a United States Post
Office, postage prepaid, addressed, as appropriate, to the Grantee either at the
address on record with the



4

--------------------------------------------------------------------------------





Company or such other address as may be designated by Grantee in writing to the
Company; or to the Company, Attention: Stock Plan Administration, 1444 South
Alameda Street, Los Angeles, California 90021, or such other address as the
Company may designate in writing to the Grantee.


14.
Failure to Enforce Not a Waiver. The failure of the Company or the Grantee to
enforce at any time any provision of this Agreement shall in no way be construed
to be a waiver of such provision or of any other provision hereof.



15.
Governing Law. This Agreement shall be governed by and construed according to
the laws of the State of Delaware, without regard to Delaware or other laws that
might cause other law to govern under applicable principles of conflicts of
law.  For purposes of litigating any dispute that arises under this Agreement,
the parties hereby submit to and consent to the jurisdiction of the State of
California, and agree that such litigation shall be conducted in the courts of
Los Angeles County, or the federal courts for the United States for the Central
District of California, and no other courts, where this Agreement is made and/or
to be performed.



16.
Electronic Delivery. The Company may, in its sole discretion, decide to deliver
any documents related to the Restricted Stock awarded under the Plan or future
restricted stock that may be awarded under the Plan by electronic means or
request Grantee’s consent to participate in the Plan by electronic means.
Grantee hereby consents to receive such documents by electronic delivery and
agrees to participate in the Plan through an on-line or electronic system
established and maintained by the Company or another third party designated by
the Company.



17.
Severability. The provisions of this Agreement are severable and if any one or
more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.



18.
Entire Agreement. This Agreement and the Plan together constitute the entire
agreement and supersede all prior understandings and agreements, written or
oral, of the parties hereto with respect to the subject matter hereof. The Plan
may be amended pursuant to Section 18 of the Plan. This Agreement may be amended
by the Board or the Committee from time to time. Any such amendment must be in
writing and signed by the Company. Any such amendment that materially and
adversely affects the Grantee’s rights under this Agreement requires the consent
of the Grantee in order to be effective with respect to the Award. The Company
may, however, unilaterally waive any provision hereof in writing to the extent
such waiver does not adversely affect the interests of the Grantee hereunder,
but no such waiver shall operate as or be construed to be a subsequent waiver of
the same provision or a waiver of any other provision hereof.



19.
Continuance of Employment. Nothing contained in this Agreement or the Plan
constitutes an employment or service commitment by the Company, affects the
Grantee’s status as an employee at will who is subject to termination without
cause, confers upon the Grantee any right to remain employed by or in service to
the Company or any of its subsidiaries, interferes in any way with the right of
the Company or any of its subsidiaries at any time to terminate such employment
or services, or affects the right of the Company or any of its subsidiaries to
increase or decrease the Grantee’s other compensation or



5

--------------------------------------------------------------------------------





benefits. Nothing in this Agreement, however, is intended to adversely affect
any independent contractual right of the Grantee without his or her consent
thereto.


20.
Committee’s Powers. No provision contained in this Agreement shall in any way
terminate, modify or alter, or be construed or interpreted as terminating,
modifying or altering any of the powers, rights or authority vested in the
Committee or, to the extent delegated, in its delegate pursuant to the terms of
the Plan or resolutions adopted in furtherance of the Plan, including, without
limitation, the right to make certain determinations and elections with respect
to the Restricted Stock.



21.
Section 83(b) Election. The Grantee hereby acknowledged that, with respect to
the grant of the Restricted Stock, an election may be filed by the Grantee with
the Internal Revenue Service, within 30 days, of the Date of Grant, electing
pursuant to Section 83(b) of the Code, to be taxed currently on the fair market
value of the Restricted Stock on the Date of Grant.



THE GRANTEE HEREBY ACKNOWLEDGES THAT IT IS THE GRANTEE’S SOLE RESPONSIBILITY AND
NOT THE RESPONSIBILITY OF THE COMPANY TO TIMELY FILE AN ELECTION UNDER SECTION
83(b) OF THE CODE, EVEN IF THE GRANTEE REQUESTS THE COMPANY OR ITS
REPRESENTATIVE TO MAKE THIS FILING ON THE GRANTEE’S BEHALF.
22.
Termination of this Agreement. Upon termination of this Agreement, all rights of
the Grantee hereunder shall cease.



23.
Clawback Policy. This Award is subject to the terms of the Company’s recoupment,
clawback or similar policy as it may be in effect from time to time, as well as
any similar provisions of applicable law, any of which could in certain
circumstances require repayment or forfeiture of the Award or any shares of
Common Stock or other cash or property received with respect to the Award
(including any value received from a disposition of the shares acquired in
respect of the Award).



24.
No Advice Regarding Grant. The Grantee is hereby advised to consult with his or
her own tax, legal and/or investment advisors with respect to any advice the
Grantee may determine is needed or appropriate with respect to the Restricted
Stock (including, without limitation, to determine the foreign, state, local,
estate and/or gift tax consequences with respect to the Award, the advantages
and disadvantages of making an election under Section 83(b) of the Code with
respect to the Award, and the process and requirements for such an election).
Neither the Company nor any of its officers, directors, affiliates or advisors
makes any representation (except for the terms and conditions expressly set
forth in this Agreement) or recommendation with respect to the Award or the
making an election under Section 83(b) of the Code with respect to the Award. In
the event the Grantee desires to make an election under Section 83(b) of the
Code with respect to the Award, it is the Grantee’s sole responsibility to do so
timely. Except for the withholding rights set forth in Section 11 above, the
Grantee is solely responsible for any and all tax liability that may arise with
respect to the Award.



6

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Company has caused this Agreement to be executed on its
behalf by a duly authorized officer and the Grantee has hereunto set his or her
hand as of the date and year first above written.
                        
 
 
GUESS?, INC.,
 
 
a Delaware corporation
 
 
 
 
 
 
By:
 
 
 
Print Name:
 
 
 
Its:
 
 
 
 
 
 
 
 
GRANTEE
 
 
 
 
 
Signature
 
 
   [Grantee Name]
 
 
Print Name
 
 
 
 
 
 
 
 
 
 



7

--------------------------------------------------------------------------------





MARITAL STATUS
o
I AM NOT MARRIED.
 
o
I AM MARRIED AND HAVE INFORMED MY SPOUSE OF THIS EQUITY GRANT. (Please have your
spouse sign the Consent of Spouse section below.)
 
 
 
 
 

 
 
GRANTEE
 
 
 
 
 
Signature
 
 
   [Grantee Name]
 
 
Print Name
 
 
 
 
 
 
 
 
 
 





CONSENT OF SPOUSE
In consideration of the execution of the foregoing Restricted Stock Agreement by
Guess?, Inc., a Delaware corporation, I, _____________________________, the
spouse of the Grantee therein named, do hereby join with my spouse in executing
the foregoing Restricted Stock Agreement and do hereby agree to be bound by all
of the terms and provisions thereof and of the Plan.


Dated:    ___________________
 
 
 
 
 
Signature of Spouse
 
 
 
 
 
Print Name
 
 
 
 
 
 
 
 
 
 



8

--------------------------------------------------------------------------------






EXHIBIT A
STOCK POWER


FOR VALUE RECEIVED and pursuant to that certain Restricted Stock Agreement
between Guess?, Inc., a Delaware corporation (the “Company”), and the individual
named below (the “Individual”) dated as of _____________, _______, the
Individual hereby sells, assigns and transfers to the Company, an aggregate
______________ shares of Common Stock of the Company, standing in the
Individual’s name on the books of the Company and, if such shares are in
certificate form, represented by stock certificate number(s)
_____________________________________________ to which this instrument is
attached, and hereby irrevocably constitutes and appoints
__________________________________________ as his or her lawful attorney in fact
and agent to transfer such shares on the books of the Company, with full power
of substitution in the premises.
Dated ______________________
    
 
 
 
 
 
Signature
 
 
[Grantee Name]
 
 
Print Name
 
 
 
 
 
 
 
 
 
 

(Instruction: Please do not fill in any blanks other than the signature line.
The purpose of the assignment is to enable the Company to exercise its rights
set forth in the Restricted Stock Agreement in connection with the forfeiture of
any restricted shares subject thereto without requiring additional signatures on
the part of the Individual.)


